Citation Nr: 1031635	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  04-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected post bulbar ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 
1975.

This case comes to the Board of Veterans' Appeals (Board) from a 
December 2002 rating decision by which the RO denied the 
Veteran's claim.

In March 2008, the Veteran testified at a hearing before the 
undersigned via video teleconference.  A transcript of the 
hearing has been associated with the claims file.

In July 2008, the Board remanded this case to the RO for further 
development of the evidence.


FINDING OF FACT

The Veteran's service-connected post bulbar ulcer is manifested 
by no more than continuous moderate manifestations to include 
regular epigastric pain.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent, but no higher, for the Veteran's service-connected post 
bulbar ulcer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7305 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2005 and July 2008 that fully 
addressed all three notice elements.  The letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  Any defect as to the timing of the VCAA notice was 
cured because the RO readjudicated the claim in the May 2010 
supplemental statement of the case.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing of 
notification defect).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in July 2006.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
treatment records, and private medical records.  The Veteran was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  The Veteran 
was afforded several VA medical examinations in furtherance of 
his claim.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved 
in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a total rating based on individual unemployability (TDIU) claim 
is part of an increased rating claim when such claim is 
reasonably raised by the record.

The Veteran's service-connected post bulbar ulcer has been rated 
10 percent disabling by the RO under the provisions of Diagnostic 
Code 7305.  38 C.F.R. § 4.114.  

38 C.F.R. § 4.114, Diagnostic Code 7305 provides the rating 
criteria for duodenal ulcers and assigns ratings ranging from 10 
to 60 percent depending on severity.  A mild duodenal ulcer with 
recurring symptoms once or twice yearly warrants a 10 percent 
rating; a moderate duodenal ulcer with recurring episodes of 
severe symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations warrants a 20 
percent rating; a 40 percent rating is assigned for moderately 
severe ulcer disease manifested by symptoms less than "severe" 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times a year; and a 60 
percent rating is assigned for severe symptoms manifested by pain 
which is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of definite 
impairment of health.

Private outpatient treatment records include a September 2002 VA 
progress note indicated that D.R. Jones, M.D. had seen the 
Veteran recently for stomach pain that became more frequent over 
the previous seven or eight months with constant burning and pain 
that caused the Veteran to awaken three or four times a week.  

On VA examination in October 2002, the Veteran reported near 
steady central belly pain, which was a pain pattern 
uncharacteristic of duodenal ulcers, according to the examiner.  
There was no history of typical complications such as bleeding or 
perforation.  Examination of the belly revealed no tenderness.

In April 2003, Dr. Jones wrote that the Veteran was seen three 
times in the past four months for severe stomach pain and a 
burning sensation in a abdomen.  

On VA examination in June 2005, the Veteran reported intermittent 
pain with occasional bleeding but no hematemesis.  There were no 
circulatory disturbances.  The Veteran complained of occasional 
diarrhea.  He avoided fatty foods.  Objectively, the examiner 
noted epigastric tenderness.  The examiner also noted that a 
relatively recent upper gastrointestinal series revealed no 
abnormalities.  The examiner assessed a history of peptic ulcer 
disease with anatomic resolution.  Bouts of discomfort could be 
related, according to the examiner, to bouts of gastritis.  There 
was no evidence of peptic ulcer disease that appeared evident by 
contrast upper gastrointestinal series.  

During his March 2008 hearing, the Veteran testified that he was 
taking medication that eased his ulcer symptoms, and he sought 
less medical attention for it as a result.  Symptoms included 
stomach pain after meals.  The Veteran further stated that he had 
lost some weight.  The Veteran indicated that his stomach 
problems caused him to be absent from work four or five days 
annually.  

A July 2007 private medical report reflected a diagnosis of 
peptic ulcer, unspecified site, unspecified if acute or chronic, 
without mention of hemorrhage or perforation.  

On VA examination in March 2010, the Veteran denied a history of 
anemia, weight loss, vomiting, recurrent hematemesis, melena, or 
pain that was only partially relieved by standard ulcer therapy.  
The Veteran indicated that he was using over-the-counter 
medication to control symptoms.  The Veteran reported frequent 
epigastric discomfort.  He avoided greasy and spicy foods.  The 
Veteran indicated that he missed up to two weeks a year due to 
epigastric distress.  The Veteran indicated that he had not been 
hospitalized in decades.  His weight was stable, and the 
objective abdominal examination was unremarkable.  The examiner 
diagnosed peptic ulcer disease with characteristics as noted 
above.

Under the applicable rating criteria, the Board is of the view 
that a 20 percent rating is warranted for the Veteran's service-
connected ulcer.  The disability picture apparent herein 
throughout the appeals period shows that the Veteran's 
symptomatology is more than mild, and symptoms occur more than 
twice yearly.  As such, a 10 percent evaluation is inappropriate.  
The criteria associated with a 20 percent evaluation appear to be 
consistent with the Veteran's disability manifestations, which 
include continuous moderate manifestations such as regular 
epigastric pain and the need for medication to control symptoms.  
38 C.F.R. § 4.114, Diagnostic Code 7305.  A 20 percent evaluation 
is appropriate for the entire period in question herein because 
the Veteran's symptomatology does not appear to have fluctuated 
materially.  Hart, supra.

A 40 percent evaluation is not warranted because symptoms such as 
anemia are absent and recurrent incapacitating epigastric 
episodes averaging 10 days or more in duration have not been 
shown.  Indeed, incapacitation has been neither reported nor 
shown.

The Board finds that a claim for a TDIU is not raised by the 
record.  Specifically, the evidence of record fails to show that 
the Veteran is unemployable.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted.  Rice, supra.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected post 
bulbar ulcer is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's post bulbar ulcer 
with the established criteria found in the rating schedule for 
gastric and duodenal ulcers shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is, therefore adequate.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise warrant 
an even more favorable decision.


ORDER

An increased rating of 20 percent for the Veteran's service-
connected post bulbar ulcer is granted subject to the law and 
regulations governing the payment of veterans' benefits.



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


